Reissue Office Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,054,396 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6 and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al.; or in the alternative, 
Claims 1, 2, 4, 6 and 7 are now rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al., and further in view of Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009).
As to Claim 1, Kim teaches a firearm accessory control system, comprising: a powered device (light beam generator 36) removably secured (note the discussion of “removably attached” in Kim at [0021], which those of ordinary skill would have understood to include an inherent temporary attachment/securing mechanism) to a firearm (20), frame forward of a firearm trigger guard (26); a conductive trace (in the form of tape switch comprising conductive electrodes in a flexible enclosure at [0077] extending flushly on a downward facing outer surface of the trigger guard (as best seen in Figure 2 in phantom and in Figure 18) and extending to the powered device;
	the conductive trace also forming a switch (at 170, Fig. 2) disposed on the downward facing outer surface (of the trigger guard), however, the switch is not, per se, 
As admitted by Applicant, Pocket Pistols teaches, in the same field of endeavor, a switch 14 (in Exhibit B) that is exposed in a flush manner on the a downward facing surface beneath the trigger guard of a pistol with the switch being configured to be operable by a user on simple contact, with and/or without a contact force, of the user's finger on a portion of the switch 14.  The switch 14 includes two mutually separated exposed metallic portions or conductive elements.  
Given these combined teachings, it would have been obvious to those having ordinary skill in the art before the effective filing date of the present claimed invention, absent any unexpected results, to have substituted the switch of Pocket Pistols for the switch of Kim as a mere substitution of known functionally equivalent light switches readily operable by a user upon griping the firearm in its operational position.  Supporting that a substitution of this variety would have been obvious, is the fact that Danielson et al., in the same field of endeavor, teach that an electrical contact style of switch is a suitable substitute for a mechanical pressure switch in his similarly located switch (only not on the trigger guard), states that “the momentary on/off switch may be a mechanical pressure switch, a heat sensitive switch, an electrical contact switch, or any other suitable switch. In alternative embodiments, the switch may be of any other operation configuration, including click-on/click-off and such.”  (Emphasis added.)
In the alternative, to the extent one might disagree that the Kim switch is removably attached/secured by a temporary attachment mechanism, The Low Light 
As to Claim 2, those having ordinary skill in the art before the invention would have understood that the tape switch mentioned in Kim, stated as being of the type used by Bjornsen, II et al. in US Patent No. 5,654,894, would have included a nonconductive base layer disposed on the downward facing outer surface; and wherein:
the conductive trace is disposed on the base layer.  See Bjornsen, III et al. Figure 2 and the corresponding description describing conductors 20 and 21 and insulating layer 22.
As to Claim 4, Kim teaches the accessory to be a light at (36).
As to Claim 6, based on Kim as it references Bjornsen, III et al., the conductive trace has a width and a height, the width greater than the height.  See Figure 2 of Bjornsen, III et al.
As to Claim 7, modified Kim discloses the invention substantially as claimed less
the conductive trace width being in the range of four to seven millimeters, and the conductive trace height being less than 0.5 millimeters, however, absent any teaching of criticality or unexpected results for the claimed conductive trace size, it would have amounted to an obvious choice in engineering design to those having ordinary skill in the art at the time of the invention to have chosen a conductive trace size for the . 

Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are persuasive. 
Applicant argues that Kim does not disclose “...conductive trace....flushly on a downward facing outer surface of the trigger guard”, and that forms a switch disposed on the surface of the trigger guard.  It is reasoned that Kim does not disclose a conductive trace that is “flush” as that term is defined by Applicant's specification and that the conductive trace of Kim is not “on” the recited surface.  Applicant states that the citation of an external source for the meaning of the term “flush” ignores the specification’s meaning, that is: a “flush” element does not “protrude substantially from the surface on which it is mounted” and “does not create a physical impediment to a user’s finger’s movement, forward and backward’. 
	In response, in looking at the specification of the subject patent at col. 3:39-55, there are essentially three basic embodiments discussed in reference to the switch 14.  One, the switch 14 is “surface-mounted in form and function with a profile that is effectively flush with the surrounding surface of the trigger guard” (emphasis added); two, the switch can be “conductive traces or leads formed directly on…a nonconductive handgun frame;” and three, the switch can be conductive traces “within furrows or grooves formed in a nonconductive handgun frame.”  While it is agreed that Applicant can be his own lexicographer, applicant cannot discount the fact that the term “flushly” surface-mounted”, i.e. without a groove to make it recessed within the trigger guard.  Note the claim language calls for the trace to be “flushly on” and the switch to be “disposed on” the trigger guard as opposed to being flushly in or disposed in. Thus, it is clear that a surface-mounted switch would meet the claim limitation as defined in the specification.  However, even if one were to disagree, the rejection relies upon the Applicant-provided Pocket Pistols teaching of a flush mounted switch constituting exposed metallic portions as a substitute for the Kim switch.  In the transmittal accompanying Pocket Pistols, Applicant admitted in-part:
“d. The switch 14 is exposed in a flush manner on the downward facing surface
of the rigid arm 12;
e. The switch 14 is configured to be operable by a user on simple contact, with
and/or without a contact force, of the user's finger on a portion of the switch
14;
f. the switch 14 includes two mutually separated exposed metallic portions”.
Therefore, the combined teachings clearly establish a flushly mounted switch.
	Applicant argues that the Kim conductive trace 164 does not form the switch 170. It is reasoned that the two elements are described independently and there is nothing that indicates that the switch 170 is other than an element distinct from the tape switch 164, and even if the conductive trace 164 of Kim forms the switch 170, the conductive trace 164 cannot be flush. Finding the Kim conductive trace 164 to be flush ignores the actual switch 170 element.  It is stated that  Figure 2 and Figure 18 both show that the 
	In response, applicant’s arguments are against the Kim switch, whereas the combination of Kim and Pocket Pistols’ switch is the subject of the rejection.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant here plainly disregards the references as combined hence this argument is moot.  As to the conductive traces, it is maintained that the depiction in Figure 2 would have indicated to those having ordinary skill in the art at the time of the invention that the conductive traces of Kim are in fact “flush” with the trigger guard as that term is defined in the specification (to include surface-mounts).  It is also maintained that “flush”, as commonly understood, included parts that are immediately adjacent as set forth in the Final Rejection.
	Applicant states that the amendment to claim 1 clarifies that the conductive trace and switch are not only in momentary contact with the trigger guard, but is secured to the trigger guard.  It is reasoned that nowhere does Kim disclose that the switch actuator 170 is secured to the trigger guard nor that it is flush to the trigger guard. It is further reasoned that such conditions are contrary to Kim as rendering impossible the desired and specified results and function of the Kim device including that the switch actuator is removable and replaceable:

“_... removably attachable switch device for being replaced by or interchanged with another switch device having a different or modified switch configuration’. (para 0006, 0057).  
Applicant states that a switch actuator located on the trigger guard and secured there as claimed by Applicant would make such operation impossible.
	In response, Kim plainly states that the switch is “removably attachable” at [0041] and elsewhere as noted above.  If the switch is “attached” as stated, it would need to have some means of attachment, and in order to make it removable, that means of attachment would have to permit such removal, i.e. be temporary.  Those in the art at the time of the invention would have understood that if something is attached, it would also be considered secured (albeit not permanently).  While the actual attachment mechanism is not discussed by Kim, those in the art would have readily appreciated that a temporary attachment means is necessarily inherent to the Kim device.  However, to the extent one might disagree, see the new alternative rejection adding specific additional teachings of temporary attachment means which would have been obviously substitutable for the inherent (temporary) securing mechanism of Kim.
	Applicant acknowledges in the response that Kim states that the firearm accessory device operated by the switch actuator is removable from the firearm (para 0058), thus should understand that in order for it to be removed it must first be attached or secured. 
Applicant argues that the Examiner has not disputed Applicant’s prior assertion that Kim requires a switch that is separable from the powered device and purports that any modification of the Kim device resulting in a fixed, secured switch, would no longer 
In response, it is clearly set forth above that Kim inherently includes some sort of temporary securing mechanism, and when further combined with the Low Light Essentials and Candle Power teachings, explicitly includes specific such securing mechanisms.  The argument seems to imply that “secured” in some way makes the switch permanently “fixed” to the trigger guard, however that is not the case, something can be secured and still be removable.  Further, such fixed securing is in opposite to the way the rejection is set forth.  
As to the remarks that it is generally accepted that a combination of prior art elements is not obvious if the combination violates a fundamental principal of the cited prior art reference and that any combination with a secured switch would violate the fundamental principal of Kim, such a combination would not be obvious, the combination as currently applied does not call for a permanently secured switch.
	
Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al. as applied to Claim 1 above and further in view of US 2015/0267998 to Grace, Jr. et al.; or in the alternative, 
Claim 3 is now rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al., and further in view of and further in view of US 2015/0267998 to Grace, Jr. et al., Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009).
As to Claim 3, modified Kim discloses the invention substantially as claimed less
the downward facing outer surface having elongated grooves with the conductive trace being disposed within the elongated grooves. 
However, US 2015/0267998 to Grace, Jr. et al. teaches, in Figure 12 and at [0092], that it was well known to place grooves into portions of a firearm such as the barrel, stock, etc. in order to recess conductive traces of a light.  As such, given the combined teachings, it would have been obvious to those having ordinary skill in the art before the effective filing date of the present claimed invention to have formed recesses or grooves in the trigger guard of modified Kim in order to provide the intrinsic benefits of preventing snagging of the conductors on external objects or the user and maintaining the expected tactile response when handling the firearm.

Response to Arguments
As to Claim 3, Applicant argues that Grace Jr. et al. is cited as disclosing grooves to recess traces, but does not disclose nor enable using such traces in grooves in a device that are separable or removable (removable traces) as would be required to satisfy the teachings of Kim.
	In response, see the above discussion of the inherent (albeit temporary) securing mechanism of Kim and the new alternative rejection establishing removable/separable securing mechanisms that were well-established at the time of the invention for removably securing switches to firearms.

Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al. as applied to Claim 1 above and as further evidenced by US 7,845,817 to Miller,  US 5,621,999 to Moore and US 2013/0292238  to Petty et al., or in the alternative,
Claim 5 is now rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0246937 to Kim in view of the printed publication titled “Pocket Pistols” - “2012 Buyers Guide”, March 2012 Issue # 113, published by Harris Publications of New York, US, here after “Pocket Pistols”, as further evidenced by US 2012/0144718 to Danielson et al. and US Patent No. 5,654,594 to Bjornsen III, et al. as applied to Claim 1 above and as further evidenced by US 7,845,817 to Miller,  US 5,621,999 to Moore and US 2013/0292238  to Petty et al., and further in view of Low Light Essentials #4 — Gear — Weapon Lights for Handguns, see at
https://www.theboxotruth.com/low-light-essentials-4-gear-weapon-lights-for-handguns/ - as viewable on 11/18/2008 (Year: 2008) and Candle Power at https:/Awww.candlepowerforums.com/vb/showthread.php?230827-Best-way-to-
attach-a-tapeswitch -- as viewable on 5/4/2009 (Year: 2009).
As to Claim 5, modified Kim fails to teach that the switch extends onto the firearm grip.  However, each of Danielson et al., Bjornsen III, et al., US 7,845,817 to Miller, and US 5,621,999 to Moore teach similar firearms with the switch location being either under the trigger guard or on the firearm grip.  Merely forming a longer switch such that it would encompass both areas lacks patentable moment.  See for example the elongated switch teaching of Petty et al., namely at [002]: “(i)t is known to provide extended electrical contact strips which permit a user to press at any point along the strip. These are used in applications such as police stations where an elongate extended switch is required to be available around a room as an easily reached alarm, or in industrial plants where an extended switch which can be activated along its length is required to trigger a machine safety cut out. Such extended switches are variously known as "press at any point switches", "tape switches", or "ribbon switches" or "linear switches".  
As such, it would have been an obvious matter of design choice to those of ordinary skill in the art before the effective filing date of the present claimed invention to have formed a switch that extends onto the firearm grip (from the trigger guard) absent any teaching of criticality or unexpected results (Para 0037 of the Specification of the instant application) given that the art makes it clear that that the invention would perform 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all 

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 

h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.




/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /GKD/ and /GAS/